                    Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 1 of 10




                                            UNITED STA TES DISTRICT COURT
                                            NORTHERN DISTRICT OF FLORIDA


             DYLAN EGLESTON, Individually And On Behalf
             Of All Others Similarly Situated,
                                                                        Case No .:     l-::ZD-cV-\Olo-                   ~~}
                                        Plaintiff,
                                                                        JURY TRIAL DEMANDED
                                 V.


             UNIVERSITY OF FLORIDA BOARD OF
             TRUSTEES, AS THE PUBLIC BODY
             CORPORA TE OF UNIVERSITY OF
             FLORIDA,

                                        Defendant.


                                                           COMPLAINT

                       Plaintiff Dylan Egleston (" Plaintiff'), alleges on personal knowledge against Defendant

              University of Florida Board of Trustee, as the Public Body Corporate of University of Florida

              ("Defendant") as follows:

                                                     NATURE OF THE CASE

                       1.       This is an action for breach of contract and unjust enrichment against the

              Defendant.

                       2.       Specifically, as set forth more fully below, . Plaintiff and the putative Class

              members contracted with Defendant for certain services and paid for those services in the form

              of tuition and other fees. As a result of limitations Defendant has imposed, Defendant has not

              delivered the services that Plaintiff and the putative Class contracted and paid for.

                       3.       As a result, Plaintiff and the putative Class are. entitled to a refund on tuition and

              fees paid for services, facilities, access and/or opportunities not delivered .

                                                 JURISDICTION AND VENUE


FILED USDC FLND GV \
. MAY 11 '20 AMl0:12
                            J~
                            ~
      Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 2 of 10




       4.      This Court has jurisdiction over this action pursuant to the Class Action Fairness

Act ("CAFA"), 28 U.S.C. § 1332(d), because at least one class member is of diverse citizenship

from one Defendant, there are more than 100 Class members, and the aggregate amount in

controversy exceeds $5 million, exclusive of interest and costs.

       5.      This Court has personal jurisdiction over Defendant because Defendant conducts

business in Florida and has sufficient minimum contacts with Florida.

       6.       Venue is proper in this District under 28 U.S.C. § 1391 (b) because a substantial

part of the events or omissions giving rise to the claims occurred in this District. Specifically,

the contract that is the subject of this action was formed in this District.

                                              PARTIES

       7.      Plaintiff Dylan Egleston was a student at University of Florida.

        8.     Defendant University of Florida Board of Trustee, as the Public Body Corporate

of University of Florida is a is a public land-grant, sea-grant, and space-grant research university

in Gainesville, Florida. It is a senior member of the State University System of Florida and

traces its origins to 1853 and has operated continuously on its Gainesville campus since

September 1906.

                                               FACTS

        9.     Plaintiff was enrolled as a full-time student for the Spring 2020 academic

semester at Defendant' s institution.

        l 0.    As a precondition for enrollment, Plaintiff was required to and did pay tuition, as

did members of the putative Class.

        11 .   There are hundreds, if not thousands, of institutions of higher learning in this

country.



                                                   2
      Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 3 of 10




        12.    Many institutions of higher learning offer curriculum and instruction that is

offered on a remote basis through online learning which do not provide for physical attendance

by the students.

        13.    Defendant's institution offers in-person, hands on curriculum.

        14.    Plaintiff and members of the putative Class did not choose to attend another

institution of higher learning, but instead chose to attend Defendant's institution and enroll on an

in-person basis at a significantly high tuition.

        15.    The tuition and fees for in-person instruction at Defendant's institution are higher

than tuition fees for online institutions because such costs cover not just the academic

instruction, but encompass an entirely different experience which includes, but is not limited to:

       (a)     Face to face interaction with professors, mentor_s, and peers;

       (b)     Access to facilities such as computer labs, study rooms, laboratories, and libraries;

       (c)     Student governance and student unions;

       (d)     Extra-curricular activities, groups, and intrainurals;

       (e)      Student art, cultures, and other activities;

       (f)      Social development and independence;

       (g)      Hands on learning and experimentation; and

       (h)     Networking and mentorship opportunities.

        16.    Plaintiff enrolled at Defendant's institution to earn a degree that included the

service of taking courses at the campus with live teacher interaction.

        17.     Defendant has suspended or restricted in-person on-campus activities.




                                                   3
      Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 4 of 10




        18.    Defendant stated "The Graduate School and several colleges will implement

policy to provide an SIU (satisfactory/unsatisfactory) grading option to eligible, letter-graded

graduate courses, as determined by your college and department, for Spring 2020 ."

        19.    Although Defendant is still offering some level·of academic instruction via online

classes, Plaintiff and members of the putative Class have been and were deprived of the benefits

of on-campus learning as set forth more fully above.

       20.     Moreover,     the value of any degree         issued on the basis of online or

satisfactory/unsatisfactory classes will be diminished for the rest of Plaintiffs life.

       21.     To date, Defendant has failed and continues to fail to refund any portion of

Plaintiffs and the putative Class members' Spring 2020 tuition and fees.

       22.     Moreover, Plaintiff and members of the putative Class have been and will be

deprived of fully utilizing services for which they have alrea~y paid, including, but not limited

to, access to campus facilities and other opportunities.

       23.     To date, Defendant has failed and continues to fail to adequately and properly

refund Plaintiff and the putative Class members ' fees for on-campus services which Defendant is

no longer providing as previously agreed upon .

                        CLASS REPRESENTATION ALLEGATIONS

       24.     Plaintiff brings this action on behalf of themselves and for a class of persons

defined as:

                        All students who enrolled at University of Florida for the
                      . 2020 Spring semester, and who paid · tuition, mandatory
                        fees, or voluntary fees for services and privileges that
                        University of Florida has failed to fully provide, and whose
                        tuition and/or fees have not been refunded.




                                                  4
      Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 5 of 10




       25.     The exact number of members of the Class is believed to be so numerous that

joinder of all members into one action is impractical. Upon information and belief, the Class

includes all students who enrolled at any school or department of Defendant for the Spring 2020

semester.

       26.     The claims raised by Plaintiff is typical of the claims of the Class and all claims

are based on the same general legal theories and claims for relief.

       27.     There are common questions of law and fact that relate to and affect the rights of

each member of the Class and these questions predominate over any questions affecting only

individual members. The common issues include, but are not limited to:

               (a)     Whether Plaintiff and the other members of the Class paid tuition and

       other fees to Defendant for the Spring 2020 semester;

               (b)     Whether Defendant accepted the tuition and other fees from Plaintiff and

       the other members of the Class for the Spring 2020 semester;

               (c)     Whether Defendant failed to deliver what it agreed to deliver to Plaintiff

       and the other members of the Class;

               (d)     Whether Plaintiff and the other members of the Class have been deprived

       of the benefit of their bargain with Defendant;

               (e)     Whether Defendant breached its agreement with Plaintiff and the other

       members of the Class;

               (f)     Whether in the alternative, Defendant has been unjustly enriched by its

       retention of the tuition and other fees it received while it simultaneously failed to deliver

       to Plaintiff and the other members of the Class what it promised and represented it would

       deliver; and



                                                 5
       Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 6 of 10




                (g)     Whether in equity and good conscience Defendant should be compelled to

        refund to Plaintiff and the other members of the Class all or a portion of the tuition and

        fees it is holding.

        28.     Plaintiffs claims are typical of the claims of the members of the Class. Each

Class claim arises from the same facts, circumstances, and Defendant' s course of conduct and

practices. Plaintiffs legal theories are the same that will be asserted on behalf of the Class;

namely, money damage claims arising from breach of contract or, in the alternative, for unjust

enrichment.

        29.     There is no conflict between Plaintiff and other members of the Class with respect

to this action or with respect to the claims for relief set forth herein.

        30.     Plaintiff will fairly and adequately protect the interests of all Class members in

the prosecution of this action and in the administration of all matters relating to the claims raised

in this lawsuit. Plaintiff is similarly situated with all Class members who paid tuition and other

fees for the Spring 2020 semester, and they have sustained darpages similar to those sustained by

the members of the Class they seek to represent.

        31.     Plaintiff has retained the services of attorneys who are experienced and capable in

prosecuting class action lawsuits.     Neither Plaintiff nor Plaintiffs counsel have any interests

which might prevent them from vigorously pursuing this action.

        32.     Maintaining this action as a class action is superior to all other available methods

of adjudication because it will promote the convenient administration of justice and will achieve

a fair and efficient adjudication of the controversy in this matter, which will affect the interests

of tens of thousands of potential class members.




                                                    6
         Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 7 of 10




         33.    The prosecution of separate actions by or against individual members of the Class

would create a risk of inconsistent or varying adjudications that would confront Defendant with

incompatible standards of conduct.

         34.    The dollar amount of the individual claims is insufficient to support separate

actions, thus a multitude of potential claimants have small potential damages that require

aggregation in order to be pursued.

         35 .   This lawsuit is manageable as a class action because the proofs are essentially the

same for all members of the Class on all of the principal issues.

         36.    Defendant's conduct was the same as to all members of the Class.

         37.    The Class members do not have a significant interest in controlling the

prosecution of separate actions involving the subject matter of this litigation, especially because

the individual claims are too small individually to warrant litigating their claims on an individual

basis.

                                  FIRST CAUSE OF ACTION

                                       (Breach of Contract)

         38.    Plaintiff incorporates by reference all allegations set forth in paragraphs 1 through

37 above as though fully set forth herein.

         39.    Plaintiff brings this count on behalf of themselves and the putative Class.

         40.    Through the admission agreement and payment of tuition and fees, Plaintiff and

the putative Class members entered into a binding contract with Defendant.

         41 .   As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services.




                                                  7
      Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 8 of 10




       42.     Defendant has failed to fully provide those services and has otherwise not

performed under the contract as set forth above.

       43 .    Plaintiff and the putative Class members have suffered damage as a direct and

proximate result of Defendant' s breach, including but not limited to, being deprived of the

experience and services to which they were promised and for which they have already paid.

       44 .    As a direct and proximate result of Defendant's breach, Plaintiff and the Class are

entitled to damages, to be decided by the trier of fact in this action, to include but not be limited

to, reimbursement of certain tuition, fees , and other expenses- that were collected by Defendant

for services that Defendant has failed to fully deliver.

                                 SECOND CAUSE OF ACTION

                                       (Unjust Enrichment)

       45.     Plaintiff incorporates by reference all allegations set forth in paragraphs 1 through

37 above as though fully set forth herein

       46.     Plaintiff brings this action on behalf of themselves and the putative Class.

       4 7.    Plaintiff and members of the putative Class conferred a benefit on Defendant by,

inter alia, paying tuition and other fees in exchange for provision of certain services and

promises.

       48 .    Defendant has realized this benefit by accepting such payment.

       49.     Defendant has retained this benefit, even though Defendant has failed to fully

provide the services for which the fees were collected, making Defendant's retention of the full

payment unjust under the circumstances.

        50.    It is against equity and good conscience to allow Defendant to receive the benefit

of its decision to reduce the services it is providing to P-laintiff and the other members of the



                                                   8
       Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 9 of 10




Class and yet retain 100% of the tuition and fees paid to it by Plaintiff and the other members of

the Class.

        51.      Defendant has been unjustly enriched in an amount to be decided by the trier of

fact at trial, and Plaintiff and the other members of the Class seek the disgorgement of these

funds , plus interest.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays for judgment against Defendant as follows:

        (A)      Certifying this action as a class actiori and appointing Plaintiff as class

representative and Plaintiffs counsel as class counsel ;

        (B)      For a judgment awarding Plaintiff and members of the Class damages against

Defendant for breach of contract, together with prejudgment interest at the maximum rate

allowable by law;

        (C)      For a judgment, in the alternative, determining that Defendant has been unjustly

enriched ;

        (D)      For a judgment, in the alternative, awarding Plaintiff and the members of the

Class a sum of money sufficient to ensure that Defendant does not remain unjustly enriched ;

        (E)      For a judgment imposing a constructive trust on all monies wrongfully retained

by Defendant;

        (F)      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys ' fees , accountants ' and experts ' fees, costs, and expenses; and

        (G)      Granting such other and further relief as the Court deems just and proper.

                                DEMAND FOR TRIAL BY JURY

        Plaintiff demands a trial by jury on all issues so triable.



                                                   9
     Case 1:20-cv-00106-AW-GRJ Document 1 Filed 05/11/20 Page 10 of 10




Dated: May 11, 2020


                                 SHEPPARD, WHITE, KACHERGUS, &
                                 DEMAGGIO, P.A.


                                 By: ls/Bryan DeMaggio
                                 Bryan DeMaggio, Esquire
                                 Florida Bar No.: 055712
                                 Wm. J. Sheppard, Esquire
                                 Florida Bar No.: l 09154
                                 215 Washington Street
                                 Jacksonville, FL 32202
                                 Tel: (904) 356-9661
                                 Fax: (904) 356-9667
                                 Email: sheplaw@sheppardwhite.com

                                 GAINEY McKENNA & EGLESTON
                                 Thomas J. McKenna
                                 Gregory M. Egleston
                                 501 Fifth Avenue, 19th Floor
                                 New York, NY 10017
                                 Tel.: (212) 983-1300
                                 Fax: (212) 983-0383
                                 Email: tjmckenna@gme-law.com
                                 Email: gegleston@gme-law.com

                                 Attorneys for Plaintiff
